Case 2:19-cv-03542-GRB Document 5-1 Filed 09/09/19 Page 1 of 5 PagelD #: 21

SETTLEMENT AGREEMENT AND RELEASE

Asbestos Transportation Company, Inc. and Asbestos Transportation & Disposal Co, Inc.
( collectively “Defendants”) on the one hand, and Michael Liotta (“Liotta’’) on the other hand,
desire to avoid the costs, risks, and delays associated with litigation and therefore agree as
follows:

1. Definition of Parties.
a. “Plaintiff” shall be defined as Michael Liotta.
b. “Defendants” shall be defined as Asbestos Transportation

Company, Inc. and Asbestos Transportation & Disposal Co, Inc.

C. “Action” or “Lawsuit” refers to the lawsuit filed by Plaintiff
against certain Defendants on June 15, 2019, in the United States District Court, Eastern District
of New York, with Civil Action #: 19-CV-03542 (JS)(GRB) which the Parties hereunder agree it
shall be deemed amended to include Asbestos Transportation & Disposal Co, Inc., as a Defendant.

2. Consideration. In consideration for Michael Liotta signing this
Agreement and the release of claims herein with prejudice, Defendants agree to make the
following payments totaling $20,000.00 (“Settlement Payment”) subject to the Court approving
this Settlement Agreement and discontinuance of the Action with prejudice:

a. Three payments to “Michael Liotta” each in the amount of
Two Thousand, One Hundred Seventy Dollars and Sixty-Six Cents ($2,170.66), totaling $6,512
less applicable taxes and withholdings to be reported on and IRS Form W-2. The first of these
three (3) payments will be due on or before August 1, 2019 and the two (2) remaining payments
will be due at 30-day intervals following the date the first payment is due;

b. Three payments to “Michael Liotta” each in the amount of
Two Thousand, One Hundred Seventy-One Dollars and Zero Cents ($2,171), totaling $6,513
representing liquidated and other damages to be reported on and IRS Form 1099-MISC (Box 3).
The first of these three (3) payments will be due on or before August 1, 2019 and the two (2)
remaining payments will be due at 30-day intervals following the date the first payment is due;

C. Three payments to “Abdul Hassan Law Group, PLLC” each
in the amount of Two Thousand, Three Hundred Twenty-Five Dollars and Zero Cents ($2,325),
representing a 1/3 contingency fee ($6,512) plus costs ($463) to be reported on and IRS Form
1099-MISC (Box 14). The first of these three (3) payments will be due on or before August 1,
2019 and the two (2) remaining payments will be due at 30-day intervals following the date the
first payment is due;

d. The payments above shall be sent to the office of Plaintiff's
counsel Abdul K. Hassan, Esq., located at 215-28 Hillside Avenue, Queens Village, NY 11427.

ey
Case 2:19-cv-03542-GRB Document 5-1 Filed 09/09/19 Page 2 of 5 PagelD #: 22

Plaintiff's Counsel shall hold the settlement payments until the seven-day revocation period has
expired. Plaintiff has agreed to waive the 21-day review period.

e. If there is a default in making the payments herein, Plaintiff
or his counsel, will give Defendant Asbestos Transportation Company, Inc., written notice of
said default, by sending a notice of default by email, to Defendant’s attorneys Mr. Patrick V.
Delorio, Esq. at pyd@deioriolawgroup.com. Defendant will have ten (10) days from receipt of
such notice to cure the default. If Defendant does not cure the default within ten (10) days of the
notice, Plaintiff and his Counsel shall have the right to a judgment or supplemental judgment
against Defendants, in the amount of Thirty-Five Thousand Dollars ($35,000) less any monies
paid by Defendant at the time of default. The Court shal! retain and have authority and
jurisdiction to enter such judgment or supplemental judgment in favor of Plaintiff and his
counsel.

f. If Court approval of this Settlement Agreement does not
occur before any settlement payment is due, Plaintiff's counsel shall the Settlement Payment in
escrow and distribute then within ten (10) days of Court approval of the Settlement Agreement
and the Action is discontinued with prejudice

Defendants knowingly and voluntarily releases and forever
discharges Plaintiff of and from any and all claims, debts, obligations or liability whatsoever,
whether known or unknown, that they have or may have against Plaintiff, as of the date of
execution of this Agreement.

h. Defendants further agrees not to contest Plaintiffs claims
for unemployment insurance benefits.

3. No Consideration Absent Execution of This Agreement. Plaintiff
understands and agrees he would not or will not receive the monies and/or benefits specified in
Paragraph 2 above, except for his execution of this Agreement approval by the Court and the
discontinuance of the Action with prejudice.

4, Release of Claims by Plaintiff. In consideration for the payment of
TWENTY THOUSAND DOLLARS ($20,000.00) (the “Settlement Payment”), Plaintiff releases
and discharges Defendants, their agents, legal representatives, predecessors, successors, assigns,
trustees, administrators, heirs, executors and insurers (collectively referred to as “RELEASEES”)
from any and all Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”)
claims Plaintiff had, has, or may have, known or unknown, that may be legally waived by private
agreement, arising out of Plaintiff's employment with Defendants, from the beginning of time
through the execution of this Agreement, as well as any claims for interest, penalties, costs,
disbursements, liquidated damages, or attorneys’ fees relating to any such FLSA and/or NYLL
claims; and
Case 2:19-cv-03542-GRB Document 5-1 Filed 09/09/19 Page 3 of 5 PagelD #: 23

5. Acknowledgments and Affirmations.

a) Plaintiff affirms that in the Action he has asserted a claim in seeking unpaid wage or
overtime pay under the Fair Labor Standards Act, the New York State Labor Law, and/or
any other law, regulation or basis and affirms that there is a bona fide dispute as to such
FLSA claims which are being settled and released by this Agreement. Plaintiff
authorizes his attorney to seek approval of the settlement and dismissal of the Action with
prejudice.

b) Amendment of the Civil Action
The Parties hereunder agree that the Civil Action shall be deemed amended to include
Asbestos Transportation & Disposal Co, Inc., as a Party Defendant.

6. Governing Law and Interpretation. This Agreement shall be governed
and conformed in accordance with the laws of the State of New York without regard to its conflict
or choice of law provisions. In the event the Plaintiff or Defendants breach any provision of this
Agreement, Plaintiff and Defendants affirm that either may institute an action to specifically
enforce any term or terms of this Agreement. If the release language is found to be illegal or
unenforceable, Plaintiff and Defendants agree to execute a binding replacement release(s).

7. Amendment. Except as provided in Paragraph 6 above, this Agreement
may not be modified, altered or changed without the express written consent of both parties
wherein specific reference is made to this Agreement.

8. Resolution of Disputes. The parties agree that the Court in this action shall
retain jurisdiction to resolve any disputes arising out of this Settlement Agreement and the
settlement of this action.

9. Non-admission of Wrongdoing. The parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be deemed or construed
at any time for any purpose as an admission by either party of any liability or unlawful conduct of
any kind.

10. Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any prior agreements or understandings between
the parties. Plaintiff acknowledges he has not relied on any representations, promises, or
agreements of any kind made to him in connection with his decision to accept this Agreement,
except for those set forth in this Agreement, and Plaintiff's consent to this Agreement is given
freely, voluntarily, and with full knowledge and understanding of this Agreement’s contents.

11. Section Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this Agreement.

12. Legal Fees. Except as provided for in this Agreement, each party will be
responsible for its own legal fees or costs, if any, incurred in connection with the negotiation,
settlement and delivery of this Agreement.
Case 2:19-cv-03542-GRB Document 5-1 Filed 09/09/19 Page 4 of 5 PagelD #: 24

13. Joint Participation in Preparation of Agreement. The Parties
participated jointly in the negotiation and preparation of this Agreement, and each party has had
the opportunity to obtain the advice of legal counsel and to review, comment upon, and redraft this
Agreement. Accordingly, it is agreed that no rule of construction shall apply against any party or
in favor of any party. This Agreement shall be construed as if the Parties jointly prepared this
Agreement, and any uncertainty or ambiguity shal! not be interpreted against any one party and in
favor of the other.

14. Competency to Waive Claims. At the time of considering or executing
this Agreement, Mr. Liotta was not affected or impaired by illness, use of alcohol, drugs or other
substances or otherwise impaired. Mr. Liotta is competent to execute this Agreement.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and Release as of the date set forth below:

 

 

 

 

 

PLAINTIFF: DEFENDANT:

MICHAEL LIOTTA ASBESTOS TRANSPORTATION
COMPANY, INC.

By: Z By:

Date: i aa q 7 | q Print Name
Title
Date:

 

ASBESTOS TRANSPORTATION &
DISPOSAL CO, INC.

By:

 

Print Name

 

Title

Date:

 
Case 2:19-cv-03542-GRB Document 5-1 Filed 09/09/19 Page 5 of 5 PagelD #: 25

13. Joint Participation in Preparation of Agreement. The Parties
participated jointly in the negotiation and preparation of this Agreement, and each party has had
the opportunity to obtain the advice of legal counsel and to review, comment upon, and redraft this
Agreement. Accordingly, it is agreed that no rule of construction shall apply against any party or
in favor of any party. This Agreement shall be construed as if the Parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any one party and in
favor of the other. °

14. Competency to Waive Claims. At the time of considering or executing
this Agreement, Mr. Liotta was not affected or impaired by illness, use of alcohol, drugs or other
substances or otherwise impaired. Mr. Liotta is competent to execute this Agreement.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and Release as of the date set forth below:

PLAINTIFF: DEFENDANT:
MICHAEL LIOTTA ASBESTOS TRANSPORTATION
COMPANY, INC.

Date: PrintName_ (2A Y C/PETTY
Title Corv0e..
ow: 2/19/09

ASBESTOS TRANSPORTATION &
DISPOSAL CO, INC.

By: kaw OPI nada.

Print Name KALE Ad /4, BLE

 

Title Phew r

Date: Q-f/G-(F
